Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

This AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT, dated as of December 31, 2019
(this “Amendment”) among SAEXPLORATION HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the other Loan Parties (as defined in the Credit Agreement
referred to below), and the Lenders (as defined in the Credit Agreement) party
hereto (the “Forbearing Lenders”), together constituting the Required Lenders
(as defined in the Credit Agreement), hereby amends the Forbearance Agreement
(the “Forbearance Agreement”), dated as of September 23, 2019, by and among the
parties thereto. Capitalized terms used and not defined herein shall have the
definitions ascribed to such terms in the Forbearance Agreement or Credit
Agreement (as defined below), as applicable.

RECITALS

WHEREAS, the Borrower, the other Loan Parties, Delaware Trust Company, as
administrative agent and collateral agent for the Lenders under and as defined
in the Credit Agreement (in such capacity, the “Agent”), and the Lenders
(including the Forbearing Lenders) are party to that certain Term Loan and
Security Agreement, dated as of June 29, 2016 (as heretofore amended or
otherwise modified, the “Credit Agreement”);

WHEREAS, each of the parties hereto is party to the Forbearance Agreement
relating to the Credit Agreement, pursuant to which the Forbearing Lenders, upon
the terms and conditions set forth in the Forbearance Agreement, agreed to
forbear during the Forbearance Period from exercising certain rights and
remedies arising from or in respect of the Existing Defaults and the Potential
Defaults specified in Exhibit A to the Forbearance Agreement;

WHEREAS, the parties hereby desire to make certain amendments to the Forbearance
Agreement.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments to Forbearance Agreement.

(a) The following defined term in Section 1 of the Forbearance Agreement is
hereby amended and restated as follows:

“Termination Date” means 5:00 p.m. on the earlier of (i) January 27, 2020, or
(ii) the date on which a Termination Event occurs.

(b) Exhibit A of the Forbearance Agreement is hereby amended to insert the
Existing Defaults and Potential Defaults identified in Exhibit 1 hereto.

Section 2. No Other Amendments. This Amendment shall not constitute an amendment
of any provision of the Forbearance Agreement except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Forbearance Agreement
shall remain in full force and effect in accordance with their terms.



--------------------------------------------------------------------------------

Section 3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 4. Controlling Effect. The parties hereto hereby agree that this
Amendment shall be a “Loan Document” as defined in the Credit Agreement. In the
event of a conflict or inconsistency between this Amendment and the Credit
Agreement or any other Loan Document, this Amendment shall control.

Section 5. Governing Law. The validity of this Amendment and the other Loan
Documents (unless expressly provided to the contrary in another Loan Document in
respect of such other Loan Document), the construction, interpretation, and
enforcement hereof and thereof, and the rights of the parties hereto and thereto
with respect to all matters arising hereunder or thereunder or related hereto or
thereto as well as all claims, controversies or disputes arising under or
related to this Amendment and the other Loan Documents shall be determined
under, governed by, and construed in accordance with the laws of the state of
New York, without regard to the conflicts of laws principles thereof that would
require the application of the laws of another jurisdiction.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER: SAEXPLORATION HOLDINGS, INC. By:   /s/ Michael J. Faust   Name:
Michael J. Faust   Title: Chief Executive Officer

 

GUARANTORS: SAEXPLORATION, INC. By:   /s/ Michael J. Faust   Name: Michael J.
Faust   Title: Interim Chief Executive Officer

 

SAEXPLORATION SUB, INC. By:   /s/ Michael J. Faust   Name: Michael J. Faust  
Title: Interim Chief Executive Officer

 

NES, LLC By:   /s/ Michael J. Faust   Name: Michael J. Faust   Title: Interim
Chief Executive Officer

 

SAEXPLORATION SEISMIC SERVICES (US), LLC By:   /s/ Michael J. Faust   Name:
Michael J. Faust   Title: Interim Chief Executive Officer

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS: WBOX 2015-7 LTD By:   /s/ Mark Strefling   Name: Mark
Strefling   Title: Partner & CEO

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS:

BLUE MOUNTAIN CREDIT ALTERNATIVES

MASTER FUND, L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND,

L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER

FUND SCA SICAV-SIF, L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

BLUEMOUNTAIN GUADALUPE PEAK

FUND L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS:

 

JOHN PECORA

By:   /s/ John Pecora

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit 1

EXISTING DEFAULTS

 

7.

Events of Default under Section 9.2(a) of the Credit Agreement as a result of
the failure to timely furnish, pursuant to Section 6.1 and Schedule 6.1 of the
Credit Agreement, copies of the Borrower’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to the Required
Lenders in their Permitted Discretion, for the 2020 fiscal year, on a monthly
basis, together with any applicable Compliance Certificates.

 

8.

Any Default or Event of Default under Section 9.2(a) of the Credit Agreement as
a result of the failure to timely furnish, pursuant to Section 6.1 of the Credit
Agreement, the unaudited financial statements for the month ended November 30,
2019, together with any applicable Compliance Certificate.

 

9.

Any existing event of default under the ABL Documents or Convertible Notes
Documents which is the subject of a forbearance agreement or forbearance
extension entered into by the parties thereto contemporaneously with an
extension of the Termination Date under this Agreement agreed to by the
Forbearing Lenders.

POTENTIAL DEFAULTS

 

9.

Any Default or Event of Default under Section 9.2(a) of the Credit Agreement as
a result of the failure to timely furnish, pursuant to Section 6.1 of the Credit
Agreement, the unaudited financial statements for the month ended December 31,
2019, together with any applicable Compliance Certificate.

 

10.

Any anticipated default under the ABL Documents or Convertible Notes Documents
which is the subject of a forbearance agreement or forbearance extension entered
into by the parties thereto contemporaneously with an extension of the
Termination Date under this Agreement agreed to by the Forbearing Lenders.

Exh. 1